Title: To James Madison from José Corrèa de Serra, 9 September 1813
From: Serra, José Corrèa de
To: Madison, James


Sir
Philadelphia 9th. September. 1813.
Being about to Leave this continent, and return to Europe, I consider it my duty to express to you my grateful acknowledgements for the goodness and civility with which you were pleased to receive me when I had the honour of presenting myself to you. Unluckily this year the state of your health, did not allow me the pleasure of seeing you in my passage through Washington to Monticello, and when I returned, you had just Left that city. The only equivalent I can find to this disappointment, is to tender you my ready compliance with any commands you will honour me with, whenever or wherever you may judge that I can be of any service to you, and which you may forward to me by Mr. J. Vaughan of Philadelphia.
At Monticello I asked Mr. Jefferson on the propriety of speaking to you, about a concern of Mr. Warden your Consul at Paris, he not only approved of it, but kindly promised to interfere in it. I dare consequently expose the matter to you in the inclosed paper, not from any application from Mr. Warden, but because I esteem and Love the man, as every body does in Paris who is acquainted with him.
I shall consider myself very happy to find occasions of showing to you the sentiments of respect and high esteem with which I am Your Excellency’s Most humble obedient servant
J. Corrèa de Serra
